Exhibit 10.1

 

FARMLAND PARTNERS INC.

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of November 15, 2016, between
Farmland Partners Inc., a Maryland corporation (the “Farmland”), and Farmland
Partners Operating Partnership, LP, a Delaware limited partnership (the
“Operating Partnership” and, together with Farmland, the “Company”), each with
its principal place of business at 4600 S. Syracuse Street, Suite 1450, Denver,
CO 80237, and Robert L. Cowan residing at the address on file with the Company
(the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, Employee, American Farmland Company, a Maryland corporation, and
American Farmland Company L.P., (together, the “AFCO Parties”) are parties to an
employment agreement dated as of September 29, 2015 (the “Prior Agreement”);

 

WHEREAS, the Company and the Employee desire that, effective as of the Closing
Date (as that term is defined in the Agreement and Plan of Merger, dated
September 12, 2016, by and among the AFCO Parties, Farmland, the Operating
Partnership, Farmland Partners OP GP LLC, FPI Heartland LLC, FPI Heartland
Operating Partnership, LP and FPI Heartland GP LLC (the “Merger Agreement”))
(the “Effective Date”), the Employee will serve as the President of the Company
upon the terms and subject to the conditions set forth herein; and

 

WHEREAS, the Company and the Employee desire that, effective as of the Effective
Date, this Agreement supersedes and replaces in its entirety the Prior Agreement
and, as of such date, the Prior Agreement shall be of no further force or
effect;

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      POSITION AND DUTIES.

 

(a)                                 During the Employment Term (as defined in
Section 2 hereof), the Employee shall serve as the President of the Company.  In
this capacity, the Employee shall have the duties, authorities and
responsibilities as are required by the Employee’s position commensurate with
the duties, authorities and responsibilities of persons in similar capacities in
similarly sized companies, and such other duties, authorities and
responsibilities as may reasonably be assigned to the Employee as the Chief
Executive Officer of the Company shall designate from time to time that are not
inconsistent with the Employee’s position with the Company and that are
consistent with the bylaws of the Company and the amended and restated agreement
of limited partnership of the Operating Partnership as it may be further amended
from time to time, including, but not limited to, managing the affairs of the
Company.  The Employee will work with the Company’s management team on a
schedule that allows for adequate time at the Company’s headquarters in Denver,
Colorado.  Employee understands and agrees that the

 

--------------------------------------------------------------------------------


 

Employee may be required to travel from time to time to other locations for
business purposes. The Employee shall report directly to the Chief Executive
Officer of the Company.

 

(b)                                 During the Employment Term, the Employee
shall devote substantially all of the Employee’s business time, energy, business
judgment, knowledge and skill and the Employee’s best efforts to the performance
of the Employee’s duties with the Company, provided that the foregoing shall not
prevent the Employee from (i) serving on the boards of directors of non-profit
organizations, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing the Employee’s
personal investments and/or personal business as necessary, so long as such
activities in the aggregate do not interfere or conflict with the Employee’s
duties hereunder or create a potential business or fiduciary conflict.

 

2.                                EMPLOYMENT TERM.  The Company agrees to employ
the Employee pursuant to the terms of this Agreement, and the Employee agrees to
be so employed, for a term of one year, commencing as of the Effective Date (the
“Term”).  Notwithstanding the foregoing, the Employee’s employment hereunder may
be earlier terminated in accordance with Section 7  hereof, subject to Section 8
hereof.  The period of time between the Effective Date and the end of the Term
(or earlier upon a termination of the Employee’s employment hereunder) shall be
referred to herein as the “Employment Term.”  If the Employee’s employment
continues following any expiration of the Employment Term, such employment will
be entirely “at-will,” and will not be covered by this Agreement (except for the
applicable restrictive covenant provisions, which by their terms survive
expiration of the Agreement in all cases).  For the avoidance of doubt, this
Agreement shall not become effective (and shall be of no force or effect) unless
and until the Effective Date occurs.

 

3.                                      BASE SALARY.  The Company agrees to pay
the Employee a base salary at an annual rate of not less than $300,000, payable
in accordance with the regular payroll practices of the Company, but not less
frequently than monthly.  The Employee’s Base Salary shall be subject to annual
review by the Board of Directors of Farmland (the “Board”) (or a committee
thereof), and may be adjusted from time to time by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) in its sole discretion. 
The base salary as determined herein and adjusted from time to time shall
constitute “Base Salary” for purposes of this Agreement.

 

4.                                      ANNUAL BONUS.  During the Employment
Term, the Employee shall be eligible to receive an annual discretionary
incentive payment under the Company’s annual bonus plan as may be in effect from
time to time (the “Annual Bonus”) based on at least 60% of the Employee’s Base
Salary (the “Target Bonus”), upon the attainment of one or more pre-established
performance goals established by the Board or the Compensation Committee in its
sole discretion.  The Annual Bonus will be determined in December of each
calendar year, and it will be paid in two equal installments with the following
January and June payrolls (subject to continuous employment with the Company on
the date(s) of such payments).

 

5.                                      EQUITY AWARDS.  The Employee shall be
considered to receive equity and other long-term incentive awards (including
long-term incentive units in the Operating Partnership) under any applicable
plan adopted by the Company during the Employment Term.

 

2

--------------------------------------------------------------------------------


 

6.                                      EMPLOYEE BENEFITS.

 

(a)                                 BENEFIT PLANS.  During the Employment Term,
the Employee shall be entitled to participate in any employee benefit plan that
the Company has adopted or may adopt, maintain or contribute to for the benefit
of its employees generally, subject to satisfying the applicable eligibility
requirements, except to the extent such plans are duplicative of the benefits
otherwise provided hereunder.  The Employee’s participation will be subject to
the terms of the applicable plan documents and generally applicable Company
policies.  Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time.

 

(b)                                 VACATIONS.  During the Employment Term, the
Employee shall be entitled to three weeks paid vacation per calendar year (as
prorated for partial years) in accordance with the Company’s policy on accrual
and use applicable to employees as in effect from time to time.

 

(c)                                  BUSINESS AND ENTERTAINMENT EXPENSES.  Upon
presentation of reasonable substantiation and documentation as the Company may
specify from time to time, the Employee shall be reimbursed in accordance with
the Company’s expense reimbursement policy, for all reasonable out-of-pocket
business and entertainment expenses incurred and paid by the Employee during the
Employment Term and in connection with the performance of the Employee’s duties
hereunder.

 

7.                                      TERMINATION.  The Employee’s employment
and the Employment Term shall terminate on the first of the following to occur:

 

(a)                                 DISABILITY.  Upon ten (10) days’ prior
written notice by the Company to the Employee of termination due to Disability. 
For purposes of this Agreement, “Disability” shall be defined as the inability
of the Employee to have performed the Employee’s material duties hereunder due
to a physical or mental injury, infirmity or incapacity for one hundred eighty
(180) days (including weekends and holidays) in any 365-day period as determined
by the Board in its reasonable discretion.

 

(b)                                 DEATH.  Automatically upon the date of death
of the Employee.

 

(c)                                  CAUSE.  Immediately upon written notice by
the Company to the Employee of a termination for Cause.  “Cause” shall mean:

 

(i)                                     Employee’s continued failure to
substantially perform duties, or gross negligence or willful misconduct in
connection with the performance of the Employee’s duties to the Company;

 

(ii)                                  Employee’s conviction or plea of guilty or
nolo contendere of a felony;

 

(iii)                               Employee’s conviction of any other criminal
offense involving an act of dishonesty intended to result in substantial
personal enrichment of Employee at the expense of the Company or an affiliate of
the Company; or

 

(iv)                              Employee’s material breach of any Company
policy or term of this Agreement or any other employment, consulting or other
services, confidentiality, intellectual

 

3

--------------------------------------------------------------------------------


 

property or non-competition agreements, if any, between the Employee and the
Company or an affiliate of the Company.

 

Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board, provided that no such determination
may be made until the Employee has been given written notice detailing the
specific Cause event, an opportunity to appear before the full Board with legal
counsel, and a period of thirty (30) days following receipt of such notice to
cure such event (if susceptible to cure) to the satisfaction of the Board. 
Notwithstanding anything to the contrary contained herein, the Employee’s right
to cure and appear before the full Board with legal counsel as set forth in the
preceding sentence shall not apply if there are habitual or repeated breaches by
the Employee.

 

(d)                                 WITHOUT CAUSE.  Immediately upon written
notice by the Company to the Employee of an involuntary termination without
Cause (other than for death or Disability).

 

(e)                                  GOOD REASON.  Upon written notice by the
Employee to the Company of a termination for Good Reason.  “Good Reason” shall
mean the occurrence of any of the following events, without the express written
consent of the Employee, unless such events are fully corrected in all material
respects by the Company within thirty (30) days following written notification
by the Employee to the Company of the occurrence of one of the following:

 

(i)                                     material diminution in the Employee’s
Base Salary or Target Bonus considered as a whole (as the same may be in effect
from time to time);

 

(ii)                                  material diminution in the Employee’s
duties, authorities or responsibilities (other than temporarily while physically
or mentally incapacitated or as required by applicable law); or

 

(iii)                               the Company’s material breach of the terms
of this Agreement.

 

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances that the Employee knows or
reasonably should have known to constitute Good Reason, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day cure period described above.  The failure by the Employee to
provide written notice in detail of the circumstances constituting “Good Reason”
within the time period set forth in the preceding sentence shall result in the
Employee being deemed not to have terminated employment for Good Reason and to
have irrevocably waived any claim of such circumstances constituting Good Reason
under this Agreement.

 

Notwithstanding anything to the contrary in the Prior Agreement, this Agreement
or otherwise, in no event shall (x) the transactions contemplated by the Merger
Agreement, (y) any change to the Employee’s duties, responsibilities,
authorities, compensation, benefits or other terms or conditions of the
Employee’s employment occurring in connection with the transactions contemplated
by the Merger Agreement, or (z) the replacement of the Prior Agreement with this
Agreement constitute Good Reason.

 

4

--------------------------------------------------------------------------------


 

For the avoidance of doubt, notwithstanding anything to the contrary in the
Prior Agreement, this Agreement or otherwise, Employee shall not be entitled to
severance or other similar payments or benefits resulting from the transactions
contemplated by the Merger Agreement.

 

(f)                                   WITHOUT GOOD REASON.  Upon thirty (30)
days’ prior written notice by the Employee to the Company of the Employee’s
voluntary termination of employment without Good Reason (which the Company may,
in its sole discretion, make effective earlier than any notice date).

 

(g)                                  EXPIRATION OF EMPLOYMENT TERM.  Upon the
expiration of the Employment Term pursuant to the provisions of Section 2
hereof.

 

8.                                      CONSEQUENCES OF TERMINATION.

 

(a)                                 DEATH.  In the event that the Employee’s
employment and the Employment Term end on account of the Employee’s death, the
Employee or the Employee’s estate, as the case may be, shall be entitled to a
lump sum payment of the following within sixty (60) days following termination
of employment, or such earlier date as may be required by applicable law:

 

(i)                                     any unpaid Base Salary through the
termination date;

 

(ii)                                  any Annual Bonus earned and accrued but
unpaid;

 

(iii)                               any accrued but unused vacation time in
accordance with Company policy; and

 

(iv)                              reimbursement for any unreimbursed business
expenses incurred through the termination date (collectively, Sections
8(a)(i) through 8(a)(iv) hereof shall be hereafter referred to as the “Accrued
Benefits”).

 

(b)                                 DISABILITY.  In the event that the
Employee’s employment and/or Employment Term ends on account of the Employee’s
Disability, the Company shall pay or provide the Employee with the following:

 

(i)                                     the Accrued Benefits; and

 

(ii)                                  subject to (A) the Employee’s timely
election of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and (B) the Employee’s
continued compliance with the obligations in Sections 9 and 10 hereof, Employee
shall be reimbursed for the amount equal to the COBRA continuation coverage
premiums paid by the Employee that is required for coverage of the Employee (or
his eligible dependents) under the Company’s major medical group health plan,
for a period of eighteen (18) months, or, if less, until the Employee or his
eligible dependents are no longer entitled to such COBRA coverage, provided,
that if at any time the Company determines that its payment of Employee’s
premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the “Code”),
or any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act),

 

5

--------------------------------------------------------------------------------


 

then in lieu of providing the premiums described above, the Company will instead
pay a fully taxable monthly cash payment in an amount such that, after payment
by Employee of all taxes on such payment, Employee retains an amount equal to
the applicable premiums for such month, with such monthly payment being made on
the last day of each month for the remainder of the eighteen (18) month period.

 

(c)                                  TERMINATION FOR CAUSE OR WITHOUT GOOD
REASON.  If the Employee’s employment and the Employment Term are terminated
(x) by the Company for Cause or (y) by the Employee without Good Reason, the
Company shall pay to the Employee the Accrued Benefits.

 

(d)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.  If the Employee’s employment and the Employment Term are terminated
(x) by the Company other than for Cause (other than death or Disability), or
(y) by the Employee for Good Reason, the Company shall pay or provide the
Employee with the following:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  subject to the Employee’s continued
compliance with the obligations in Sections 9 and 10 hereof, an amount equal to
one and a half (1.5) times the sum of (A) the Base Salary in effect on the
termination date, (B) the average Annual Bonus earned by the Employee for the
two (2) Company fiscal years ending during the Employment Period and immediately
preceding the Company fiscal year in which such termination occurs (regardless
of whether such amount was paid out on a current basis or deferred), plus
(C) the average Equity Award Value (as defined below) of the two (2) most recent
Annual Grants (as defined below) made to the Employee by Farmland, paid monthly
in equal installments in accordance with the Company’s payroll practice for a
period of eighteen (18) months following such termination, commencing within 60
days after the Date of Termination; provided that if the 60-day period begins in
one calendar year and ends in a second calendar year, payment shall commence in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the termination date;

 

(iii)                               subject to (A) the Employee’s timely
election of continuation coverage under COBRA and (B) the Employee’s continued
compliance with the obligations in Sections 9 and 10 hereof, Employee shall be
reimbursed for the amount equal to the COBRA continuation coverage premiums paid
by the Employee that is required for coverage of the Employee (or his eligible
dependents) under the Company’s major medical group health plan, for a period of
eighteen (18) months, or, if less, until the Employee or his eligible dependents
are no longer entitled to such COBRA coverage, provided, that if at any time the
Company determines that its payment of Employee’s premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any statute or regulation of
similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of providing the premiums described above, the
Company will instead pay a fully taxable monthly cash payment in an amount such
that, after payment by Employee of all taxes on such payment, Employee retains
an amount equal to the applicable premiums for such month,

 

6

--------------------------------------------------------------------------------


 

with such monthly payment being made on the last day of each month for the
remainder of the eighteen (18) month period; and

 

(iv)                              all of the Employee’s equity-based awards that
are outstanding on the termination date shall immediately become fully vested
and, as applicable, exercisable, without any action by the Board or Compensation
Committee; provided, that to the extent an award is intended to qualify as
performance-based compensation for purposes of Internal Revenue Code
Section 162(m), such award shall not vest as a result of the termination of the
Employee’s employment and shall, instead, remain outstanding after such
termination and shall be subject to the terms and conditions of the applicable
award agreement and plan document (other than continued employment).

 

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

For the avoidance of doubt, the Employee shall not be entitled to any severance
payments or benefits under this Agreement as a result of the expiration of the
Term pursuant to the first sentence of Section 2 hereof, or as a result of any
termination of the Employee’s employment occurring at or after such expiration.

 

For purposes of Section 8(d)(ii)(B), in the event that the Employee’s
termination occurs prior to the end of the completion of two (2) Company fiscal
years during the Employment Term, then the amount in Section 8(d)(ii)(B) shall
be determined by using the Employee’s Target Bonus for any such fiscal year not
yet completed, together with Annual Bonus actually earned by the Executive for
the fiscal year completed during the Employment Term (if any), annualized for
any such partial fiscal year.

 

For purposes of Section 8(d)(ii)(C), in the event that the Employee’s
termination occurs prior Executive receiving two (2) Annual Grants, then the
amount in Section 8(d)(ii)(C) shall be determined based on the Equity Award
Value of Annual Grants made to the Employee during the Employment Term prior to
the Employee’s termination (if any).

 

For purposes of this Agreement:

 

“Equity Award Value” means (x) with respect to options and stock appreciation
rights, the grant date fair value, as computed in accordance with FASB
Accounting Standards Codification Topic 718, Compensation — Stock Compensation
(or any successor accounting standard), and (y) with respect to equity-based
awards other than options and stock appreciation rights, the product of (1) the
number of shares or units subject to such award, times (2) the “fair market
value” of a share of Farmland’s common stock on the date of grant as determined
under the plan under which such award was granted; and

 

“Annual Grant” means the grant of equity-based awards that constitute a
component of a given year’s annual compensation package and shall not include
any isolated, one-off or non-recurring grant outside of the Employee’s annual
compensation package, such as (but not limited to) an initial hiring award, a
retention award, an award that relates to multi-year or other long-

 

7

--------------------------------------------------------------------------------


 

term performance, an outperformance award or other similar award, in any event,
as determined in the sole discretion of the Board or the Compensation Committee.

 

(e)                                  CODE SECTION 280G.  If the Employee is a
“disqualified individual,” as defined in Code Section 280G(c), then,
notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Employee
with the Company (an “Other Agreement”), and notwithstanding any formal or
informal plan or other arrangement for the direct or indirect provision of
compensation to the Employee (including groups or classes of employees or
beneficiaries of which the Employee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Employee (a “Benefit Arrangement”), any right to exercise, vesting, payment
or benefit to the Employee under this Agreement, any Other Agreement and/or any
Benefit Arrangement shall be reduced or eliminated:

 

(i)                                     to the extent that such right to
exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for the Employee under this Agreement, all Other
Agreements, and all Benefit Arrangements, would cause any exercise, vesting,
payment or benefit to the Employee under this Agreement to be considered a
“parachute payment” within the meaning of Code Section 280G(b)(2) as then in
effect (a “Parachute Payment”); and

 

(ii)                                  if, as a result of receiving such
Parachute Payment, the aggregate after-tax amounts received by the Employee from
the Company under this Agreement, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by the Employee without causing any such payment or benefit to be
considered a Parachute Payment.

 

The Company shall accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of performance
awards, then by reducing or eliminating any accelerated vesting of options or
stock appreciation rights, then by reducing or eliminating any accelerated
vesting of restricted stock or stock units, then by reducing or eliminating any
other remaining Parachute Payments.

 

(f)                                   OTHER OBLIGATIONS.  Upon any termination
of the Employee’s employment with the Company, unless otherwise specified in a
written agreement between the Company and the Employee, the Employee shall be
deemed to have resigned from the Board and any other position as an officer,
director or fiduciary of the Company and its affiliates, and shall take any and
all actions reasonably requested by the Company to effectuate the foregoing.

 

(g)                                  EXCLUSIVE REMEDY.  The amounts payable to
the Employee following termination of employment and the Employment Term
hereunder pursuant to Sections 7 and 8 hereof shall be in full and complete
satisfaction of the Employee’s rights under this Agreement and any other claims
that the Employee may have in respect of the Employee’s employment with the
Company or any of its affiliates, and the Employee acknowledges that such
amounts are fair and reasonable, and are the Employee’s sole and exclusive
remedy, in lieu of all other remedies

 

8

--------------------------------------------------------------------------------


 

at law or in equity, with respect to the termination of the Employee’s
employment hereunder or any breach of this Agreement.

 

9.                                      RELEASE.  Any and all amounts payable
and benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits shall only be payable if the Employee delivers to the Company
and does not revoke a general release of claims in favor of the Company in
substantially the form attached on Exhibit A hereto. Such release shall be
executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following termination.

 

10.                               RESTRICTIVE COVENANTS.

 

(a)                                 CONFIDENTIALITY.  During the course of the
Employee’s employment with the Company, the Employee will have access to
Confidential Information.  For purposes of this Agreement, “Confidential
Information” means all data, information, ideas, concepts, discoveries, trade
secrets, inventions (whether or not patentable or reduced to practice),
innovations, improvements, know-how, developments, techniques, methods,
processes, treatments, drawings, sketches, specifications, designs, plans,
patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, sales, marketing, advertising, transition, promotions,
pricing, personnel, customers, suppliers, vendors, raw partners and/or
competitors.  The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its affiliates’ part to maintain the confidentiality of such
information, and to use such information only for certain limited purposes, in
each case, which shall have been obtained by the Employee during the Employee’s
employment by the Company (or any predecessor).  The foregoing shall not apply
to information that (i) was known to the public prior to its disclosure to the
Employee; (ii) becomes generally known to the public subsequent to disclosure to
the Employee through no wrongful act of the Employee or any representative of
the Employee; or (iii) the Employee is required to disclose by applicable law,
regulation or legal process (provided that the Employee provides the Company
with prior notice of the contemplated disclosure and cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information).

 

(b)                                 NONCOMPETITION.  The Employee acknowledges
that (i) the Employee performs services of a unique nature for the Company that
are irreplaceable, and that the Employee’s performance of such services to a
competing business will result in irreparable harm to the Company, (ii) the
Employee has had and will continue to have access to Confidential Information
which, if disclosed, would unfairly and inappropriately assist in competition
against the Company or any of its affiliates, (iii) in the course of the
Employee’s employment by a competitor, the Employee would inevitably use or
disclose such Confidential Information, (iv)

 

9

--------------------------------------------------------------------------------


 

the Company and its affiliates have substantial relationships with their
customers and the Employee has had and will continue to have access to these
customers, (v) the Employee has received and will receive specialized training
from the Company and its affiliates, and (vi) the Employee has generated and
will continue to generate goodwill for the Company and its affiliates in the
course of the Employee’s employment.  Accordingly, during the Employee’s
employment and (A) if the Employee’s employment and the Employment Term are
terminated by the Company for Cause or by the Employee without Good Reason, for
a period of one (1) year thereafter, or (B) if the Employee’s employment and the
Employment Term are terminated by the Company other than for Cause or by the
Employee for Good Reason, for a period of six (6) months thereafter, the
Employee agrees that the Employee will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to (i) any person, firm, corporation or other entity, in
whatever form, with a class of securities listed on a national securities
exchange, engaged in the business of owning and leasing agricultural real estate
or in any other material business in which the Company or any of its affiliates
is engaged on the termination date or in which they have planned, on or prior to
such date, to be engaged in on or after such date, in any locale of any country
in which the Company conducts business or (ii) any person, firm, corporation or
other entity, in whatever form, with assets under management or committed
capital in excess of $50,000,000, engaged in the business of owning and leasing
agricultural real estate or in any other material business in which the Company
or any of its affiliates is engaged on the termination date or in which they
have planned, on or prior to such date, to be engaged in on or after such date,
in any locale of any country in which the Company conducts business. 
Notwithstanding the foregoing, nothing herein shall prohibit the Employee from
(i) being a passive owner of not more than one percent (1%) of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its affiliates, so long as the Employee
has no active participation in the business of such corporation or (ii) owning,
managing, operating, controlling, or being employed by any firm, corporation or
other entity in the same capacity in which the Employee was engaged immediately
prior to the Termination of the Employee’s employment hereunder, as long as
(a) the Board has been apprised of the identity of, and the Employee’s role
with, such firm, corporation or other entity and (b) the Board has previously
approved the Employee’s role with such firm, corporation or other entity, in the
case of both (a) and (b), prior to the Employee’s termination of employment.  In
addition, the provisions of this Section 10(b) shall not be violated by the
Employee commencing employment with a subsidiary, division or unit of any entity
that engages in a business in competition with the Company or any of its
affiliates so long as the Employee and such subsidiary, division or unit does
not engage in a business in competition with the Company or any of its
affiliates.

 

(c)                                  NONSOLICITATION; NONINTERFERENCE.  (i) 
During the Employee’s employment with the Company and (A) if the Employee’s
employment and the Employment Term are terminated by the Company for Cause or by
the Employee without Good Reason, for a period of one (1) year thereafter, or
(B) if the Employee’s employment and the Employment Term are terminated by the
Company other than for Cause or by the Employee for Good Reason, for a period of
six (6) months thereafter, the Employee agrees that the Employee shall not,
except in the furtherance of the Employee’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, solicit, aid or induce any customer of the Company or any of its
affiliates to purchase goods or services then sold by the Company

 

10

--------------------------------------------------------------------------------


 

or any of its affiliates from another person, firm, corporation or other entity
or assist or aid any other persons or entity in identifying or soliciting any
such customer.

 

(ii)                                  During the Employee’s employment with the
Company and (A) if the Employee’s employment and the Employment Term are
terminated by the Company for Cause or by the Employee without Good Reason, for
a period of one (1) year thereafter, or (B) if the Employee’s employment and the
Employment Term are terminated by the Company other than for Cause or by the
Employee for Good Reason, for a period of six (6) months thereafter, the
Employee agrees that the Employee shall not, except in the furtherance of the
Employee’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (A) solicit, aid or
induce any employee, representative or agent of the Company or any of its
affiliates to leave such employment or retention or to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (B) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates and any of their respective
vendors, joint venturers, licensors or tenants.  An employee, representative or
agent shall be deemed covered by this Section 10(c)(ii) while so employed or
retained and for a period of six (6) months thereafter.

 

(iii)                               Notwithstanding the foregoing, the
provisions of this Section 10(c) shall not be violated by (A) general
advertising or solicitation not specifically targeted at Company-related persons
or entities, (B) the Employee serving as a reference, upon request, for any
employee of the Company or any of its affiliates so long as such reference is
not for an entity that is employing or retaining the Employee, or (C) actions
taken by any person or entity with which the Employee is associated if the
Employee is not personally involved in any manner in the matter and has not
identified such Company-related person or entity for soliciting or hiring.

 

(d)                                 NONDISPARAGMENT.  The Employee agrees not to
make negative comments or otherwise disparage the Company or its officers,
directors, employees, shareholders, agents or products other than in the good
faith performance of the Employee’s duties to the Company while the Employee is
employed by the Company.  The Company hereby covenants and agrees that it shall
not, directly or indirectly, make or solicit or encourage others to make or
solicit any negative comments or otherwise disparaging remarks concerning the
Employee. The foregoing shall not be violated by truthful statements in response
to legal process, required governmental testimony or filings, or administrative
or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings).

 

(e)                                  RETURN OF COMPANY PROPERTY.  On the date of
the Employee’s termination of employment with the Company for any reason (or at
any time prior thereto at the Company’s request), the Employee shall return all
property belonging to the Company or its affiliates (including, but not limited
to, any Company-provided laptops, computers, cell phones, wireless electronic
mail devices or other equipment, or documents and property belonging to the
Company).  The Employee may retain the Employee’s rolodex and similar address
books provided that such items only include contact information.

 

11

--------------------------------------------------------------------------------


 

(f)                                   REASONABLENESS OF COVENANTS.  In signing
this Agreement, the Employee gives the Company assurance that the Employee has
carefully read and considered all of the terms and conditions of this Agreement,
including the restraints imposed under this Section 10 hereof.  The Employee
agrees that these restraints are necessary for the reasonable and proper
protection of the Company and its affiliates and their Confidential Information
and that each and every one of the restraints is reasonable in respect to
subject matter, length of time and geographic area, and that these restraints,
individually or in the aggregate, will not prevent the Employee from obtaining
other suitable employment during the period in which the Employee is bound by
the restraints.  The Employee acknowledges that each of these covenants has a
unique, very substantial and immeasurable value to the Company and its
affiliates and that the Employee has sufficient assets and skills to provide a
livelihood while such covenants remain in force.  The Employee further covenants
that the Employee will not challenge the reasonableness or enforceability of any
of the covenants set forth in this Section 10.  It is also agreed that each of
the Company’s affiliates will have the right to enforce all of the Employee’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 10.

 

(g)                                  REFORMATION.  If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 10 is excessive in duration or scope or is unreasonable or unenforceable
under applicable law, it is the intention of the parties that such restriction
may be modified or amended by the court to render it enforceable to the maximum
extent permitted by the laws of that state.

 

(h)                                 TOLLING.  In the event of any violation of
the provisions of this Section 10, the Employee acknowledges and agrees that the
post-termination restrictions contained in this Section 10 shall be extended by
a period of time equal to the period of such violation, it being the intention
of the parties hereto that the running of the applicable post-termination
restriction period shall be tolled during any period of such violation.

 

(i)                                     SURVIVAL OF PROVISIONS.  The obligations
contained in Sections 10 hereof shall survive the termination or expiration of
the Employment Term and the Employee’s employment with the Company and shall be
fully enforceable thereafter.

 

(j)                                    COOPERATION.  Upon the receipt of
reasonable notice from the Company (including outside counsel), the Employee
agrees that while employed by the Company, the Employee will respond and provide
information with regard to matters in which the Employee has knowledge as a
result of the Employee’s employment with the Company, and will provide
reasonable assistance to the Company, its affiliates and their respective
representatives in defense of any claims that may be made against the Company or
its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Employee’s
employment with the Company.

 

11.                               EQUITABLE RELIEF AND OTHER REMEDIES.  The
Employee acknowledges and agrees that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of Section 10 hereof would be
inadequate and, in recognition of this fact, the Employee agrees that, in the
event of such a breach or threatened breach, in addition to any

 

12

--------------------------------------------------------------------------------


 

remedies at law, the Company, without posting any bond or other security, shall
be entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages.  In the event of a violation by the Employee of
Section 10 hereof, any severance being paid to the Employee pursuant to this
Agreement or otherwise shall immediately cease. If the Company adopts a
“clawback” or recoupment policy, payments under this Agreement will be subject
to repayment to the Company to the extent so provided under the terms of such
policy.

 

12.                               NO ASSIGNMENTS.  This Agreement is personal to
each of the parties hereto.  Except as provided in this Section 12 hereof, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company, provided that the Company shall require such
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise.

 

13.                               NOTICE.  For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery,
if delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile or electronic mail, (c) on the first business day following the date
of deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Employee:

 

At the address (or to the facsimile number) shown

in the books and records of the Company.

 

If to the Company:

4600 S. Syracuse Street, Suite 1450

Denver, CO 80237

 

Attention:  Chief Executive Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

14.                               SECTION HEADINGS; INCONSISTENCY.  The section
headings used in this Agreement are included solely for convenience and shall
not affect, or be used in connection with, the interpretation of this
Agreement.  In the event of any inconsistency between the terms of this
Agreement and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

 

13

--------------------------------------------------------------------------------


 

15.                               SEVERABILITY.  The provisions of this
Agreement shall be deemed severable.  The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by applicable law.

 

16.                               COUNTERPARTS.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

17.                               INDEMNIFICATION.  The Company hereby agrees to
indemnify the Employee and hold the Employee harmless to the extent provided
under the By-Laws of the Company against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney’s fees), losses, and damages resulting from the Employee’s
good faith performance of the Employee’s duties and obligations with the
Company.  This obligation shall survive the termination of the Employee’s
employment with the Company.

 

18.                               LIABILITY INSURANCE.  The Company shall cover
the Employee under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the term of this Agreement in the same
amount and to the same extent as the Company covers its other officers and
directors.

 

19.                               GOVERNING LAW.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Colorado (without regard to its choice of law provisions).  The parties
acknowledge and agree that in connection with any dispute hereunder, each party
shall pay all of its own costs and expenses, including, without limitation, its
own legal fees and expenses.

 

20.                               MISCELLANEOUS.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Employee and such officer or
director as may be designated by the Board.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement together with all
exhibits hereto sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes any and all prior
agreements or understandings between the Employee and the Company with respect
to the subject matter hereof including, without limitation, the Prior Agreement,
which shall be of no further force or effect as of the Effective Date.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The payment or provision to the
Employee by the Company of any remuneration, benefits or other financial
obligations pursuant to this Agreement and any indemnification obligations,
shall be allocated between the Company and the Operating Partnership by the
Compensation Committee based on any reasonable method.

 

14

--------------------------------------------------------------------------------


 

21.                               REPRESENTATIONS.  The Employee represents and
warrants to the Company that (a) the Employee has the legal right to enter into
this Agreement and to perform all of the obligations on the Employee’s part to
be performed hereunder in accordance with its terms, and (b) the Employee is not
a party to any agreement or understanding, written or oral, and is not subject
to any restriction, which, in either case, could prevent the Employee from
entering into this Agreement or performing all of the Employee’s duties and
obligations hereunder. In addition, the Employee acknowledges that the Employee
is aware of Section 304 (Forfeiture of Certain Bonuses and Profits) of the
Sarbanes-Oxley Act of 2002 and the right of the Company to be reimbursed for
certain payments to the Employee in compliance therewith.

 

22.                               TAX MATTERS.

 

(a)                                 WITHHOLDING.  The Company may withhold from
any and all amounts payable under this Agreement or otherwise such federal,
state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

(b)                                 SECTION 409A COMPLIANCE.

 

(i)                                     The intent of the parties is that
payments and benefits under this Agreement comply with (or qualify for an
exemption from) Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted accordingly.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Code Section 409A.  In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Employee by Code Section 409A or damages
for failing to comply with Code Section 409A.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  Notwithstanding
anything to the contrary in this Agreement, if the Employee is deemed on the
termination date to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Employee, and (B) the date of the Employee’s
death, to the extent required under Code Section 409A.  Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 22(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump

 

15

--------------------------------------------------------------------------------


 

sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

 

(iii)                               To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (A) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Employee, (B) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(iv)                              For purposes of Code Section 409A, the
Employee’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(v)                                 Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

FARMLAND PARTNERS INC.

 

 

 

By:

/s/ Paul A. Pittman

 

 

 

 

Name: Paul A. Pittman

 

 

 

Title: Executive Chairman, President and Chief Executive Officer

 

 

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

By: Farmland Partners OP GP, LLC, its general partner

 

 

 

 

By: Farmland Partners Inc., its sole member

 

 

 

 

 

By:

/s/ Paul A. Pittman

 

 

 

 

 

 

Name: Paul A. Pittman

 

 

 

 

 

Title: Executive Chairman, President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Robert L. Cowan

 

Robert L. Cowan

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

I,                                , in consideration of and subject to the
performance by Farmland Partners Inc., a Maryland corporation (“Farmland”), and
Farmland Partners Operating Partnership, LP, a Delaware limited partnership (the
“Operating Partnership” and, together with the Farmland and its subsidiaries,
the “Company”), of its obligations under the Employment Agreement dated as of
[              ], 2016 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its respective affiliates and
all present, former and future managers, directors, officers, employees,
attorneys, advisors, successors and assigns of the Company and its affiliates
and direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below (this “General Release”).  The Released Parties are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Released Parties hereunder. 
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.

 

1.                                      I understand that any payments or
benefits paid or granted to me under Section 8 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled.  I understand and agree that I will
not receive certain of the payments and benefits specified in Section 8 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter.  Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.

 

2.                                      Except as provided in paragraphs 4 and 5
below and except for the provisions of the Agreement which expressly survive the
termination of my employment with the Company, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date that this General Release becomes effective and enforceable) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: the Prior
Agreement, Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights

 

B-1

--------------------------------------------------------------------------------


 

law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3.                                      I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action or other
matters covered by paragraph 2 above.

 

4.                                      I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).

 

5.                                      I agree that I hereby waive all rights
to sue or obtain equitable, remedial or punitive relief from any or all Released
Parties of any kind whatsoever in respect of any Claims, including, without
limitation, reinstatement, back pay, front pay, and any form of injunctive
relief.  Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.  Additionally, I
am not waiving (i) any right to the Accrued Benefits or any severance benefits
to which I am entitled under the Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise, or
(iii) my rights as an equity or security holder in the Company or its
affiliates.

 

6.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  I acknowledge and agree that this waiver is
an essential and material term of this General Release and that without such
waiver the Company would not have agreed to the terms of the Agreement.  I
further agree that in the event I should bring a Claim seeking damages against
the Company, or in the event I should seek to recover against the Company in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims to the maximum extent permitted by
law.  I further agree that I am not aware of any pending claim of the type
described in paragraph 2 above as of the execution of this General Release.

 

B-2

--------------------------------------------------------------------------------


 

7.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

8.                                      I agree that if I violate this General
Release by suing the Company or the other Released Parties, I will pay all costs
and expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees.

 

9.                                      I agree that this General Release and
the Agreement are confidential and agree not to disclose any information
regarding the terms of this General Release or the Agreement, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

10.                               Any non-disclosure provision in this General
Release does not prohibit or restrict me (or my attorney) from responding to any
inquiry about this General Release or its underlying facts and circumstances by
the Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or any governmental
entity.

 

11.                               I hereby acknowledge that Sections 8 through
13, 17 through 20 and 22 of the Agreement shall survive my execution of this
General Release.

 

12.                               I represent that I am not aware of any claim
by me other than the claims that are released by this General Release.  I
acknowledge that I may hereafter discover claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.

 

13.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

14.                               Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

B-3

--------------------------------------------------------------------------------


 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST [21][45] DAYS FROM
THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE
SINCE MY RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND
WILL NOT RESTART THE REQUIRED [21][45]-DAY PERIOD;

 

6.                                      I UNDERSTAND THAT I HAVE SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

SIGNED:

 

 

DATED:

 

 

B-4

--------------------------------------------------------------------------------